Citation Nr: 1026710	
Decision Date: 07/16/10    Archive Date: 07/28/10

DOCKET NO.  07-35 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for pes 
cavus of the right foot.

2.  Entitlement to service connection for a low back disability, 
to include as secondary to service-connected pes cavus of the 
right foot.

3.  Entitlement to service connection for a bilateral knee 
disability, to include as secondary to service-connected pes 
cavus of the right foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 1954 to June 1958.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a May 2007 rating decision of the Department of 
Veteran's Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which continued the evaluation of 20 percent for pes 
cavus of the right foot and denied service connection for back 
and bilateral knee disabilities.  

In September 2008, the Veteran testified at a travel Board 
hearing before the undersigned Acting Veterans Law Judge.  A copy 
of the transcript is of record.  

This issue was initially before the Board in April 2009 when it 
was remanded for additional evidentiary development.  The case is 
now ready to be adjudicated. 


FINDINGS OF FACT

1.  The Veteran's service-connected pes cavus is manifested by 
pain, numbness, abnormal weightbearing, marked tenderness, 
hammertoes, mild to moderate dorsiflexion, moderately severe 
contracture of the plantar fascia and moderate varus deformity.  

2.  Competent medical evidence of a low back disability is not of 
record.

3.  Competent evidence of a bilateral knee disability is not of 
record.



CONCLUSIONS OF LAW

1.  The criteria for a disability rating to 30 percent for the 
Veteran's service-connected pes cavus of the right foot have been 
met. 
38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.159, 3.321, 4.1-4.14. 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5278 (2009).

2.  A low back disability was not incurred in or aggravated by 
active military service, nor was it caused by or proximately due 
to the service-connected pes cavus of the right foot.  
 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.310 
(2009).

3.  A bilateral knee disability was not incurred in or aggravated 
by active military service, nor was it caused by or proximately 
due to the service-connected pes cavus of the right foot.  
 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.310 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2009).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.

With regard to the Veteran's service connection claims, the RO 
provided a VCAA notice letter to the Veteran in January 2006, 
prior to the initial adjudication of the claims.  The letter 
notified the Veteran of what information and evidence must be 
submitted to substantiate a claim for service connection, service 
connection on a secondary basis and Dingess notice.  With regard 
to the Veteran's increased rating claim, Courts have held that 
once service connection is granted the claim is substantiated, 
additional notice is not required and any defect in the notice is 
not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, 
no further notice is needed under VCAA.

Next, VA has a duty to assist the Veteran in the development of 
the claims.  This duty includes assisting him in the procurement 
of service treatment records, pertinent treatment records and 
providing an examination when necessary. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

VA has obtained the Veteran's service treatment records, VA 
treatment records and afforded the Veteran several VA 
examinations with respect to the severity of his service-
connected pes cavus and a VA examination with respect to his back 
and knees.  The examination reports are adequate for rating 
purposes.  The examiners considered the Veteran's subjective 
complaints, examined him and set forth pertinent clinical 
findings.  All known and available records relevant to the issue 
on appeal have been obtained and associated with the Veteran's 
claims file.  Therefore, VA has substantially complied with the 
notice and assistance requirements and the Veteran is not 
prejudiced by a decision on the claims at this time.

II.  Increased Rating 

Pertinent Law and Regulations

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4 (2009).  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from diseases 
and injuries incurred or aggravated during military service and 
the residual conditions in civil occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is 
the ability of the body as a whole to function under the ordinary 
conditions of daily life, including employment.  38 C.F.R. § 4.10 
(2009). 

Although the evaluation of a service-connected disability 
requires a review of the Veteran's medical history with regard to 
that disorder, the primary concern in a claim for an increased 
evaluation for a service-connected disability is the present 
level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, the United States Court of Appeals for Veterans 
Claims (Court) has also held that staged ratings are appropriate 
in any increased-rating claim in which distinct time periods with 
different ratable symptoms can be identified.  Hart v. Mansfield, 
21 Vet. App. 505 (2009).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2009).  When after careful consideration of all procurable 
and assembled data, a reasonable doubt arises regarding the 
degree of disability such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 4.3 (2009).



Analysis 

The Veteran asserts that he is entitled to an increased 
evaluation for his service-connected pes cavus of the right foot.  
The Veteran filed his claim for an increased rating in October 
2006.  The Veteran's pes cavus of the right foot is currently 
rated at 20 percent under Diagnostic Code 5278 for disabilities 
of the foot.  The 20 percent evaluation has been in effect 
throughout the rating period on appeal.

Pursuant to Diagnostic Code 5278, acquired claw foot with all 
toes tending to dorsiflexion, limitation of dorsiflexion at the 
ankle to right angle, shortened plantar fascia, and marked 
tenderness under the metatarsal heads, is rated 20 percent 
disabling for unilateral involvement, and 30 percent disabling 
for bilateral involvement.  Acquired claw foot with marked 
contraction of plantar fascia with dropped forefoot, all toes 
hammer toes, very painful callosities, marked varus deformity, is 
rated 30 percent disabling for unilateral involvement, and 50 
percent disabling for bilateral involvement.  38 C.F.R. § 4.71a.

In evaluating the severity of the Veteran's pes cavus, the Board 
notes that, at a December 2006 VA examination, the Veteran 
reported complaints of pain in the mid bottom and top of his 
right foot.  He also complained of numbness.  The examiner noted 
that the Veteran was not taking medication and had never received 
surgery for his right foot.  The Veteran reported that insoles 
did not help his disability but that a walking cane used to help 
him.  Now, however, because the Veteran is legally blind, he is 
unable to use a walking cane.  On physical examination, the 
examiner noted that when the Veteran walks he raises the medial 
aspect of his right foot and puts his weight on the lateral 
aspect of his right foot.  The inner edge of the foot is raised 
off the floor in the middle to form the high arch of the foot; 
the toes are drawn inwards and are curled up.  The examiner noted 
the absence of ulcers, corns and calluses.  He also noted 
evidence of abnormal weight bearing and that the Veteran wore a 
slipper for comfort on his right foot.  The Veteran complained of 
painful motion, pain on manipulation and tenderness of the top 
and bottom of the right foot.  The examiner noted no evidence of 
edema, weakness or instability.  

April 2007 VA treatment records note that appropriate insoles are 
hard to find due to the rigid nature of the Veteran's foot.  
Custom shoes were ordered as a result.  

At the September 2008 hearing before the undersigned, the Veteran 
reported that he experiences severe cramping on the bottom of his 
foot and that his toes are flexed backwards, causing extreme 
pain.  He testified that the constant pain precludes him from 
exercising and taking the stairs.  The Veteran also stated that 
the doctors have done all they can with regard to his feet and 
nothing seems to be helping.

The Veteran received a VA examination in August 2009.  The 
examiner had the opportunity to review the entire record and 
examine the Veteran. The Veteran reported taking Motrin for his 
constant pain that he experiences both walking and at rest.  The 
Veteran denied fatigability but stated that his right foot feels 
weak.  The Veteran stated that a year prior to the examination he 
was given a walker because he kept falling due to his right foot 
disability.  The examiner noted that the Veteran did not 
experience edema, weakness or instability.  He had tenderness 
mainly on the sole of his right foot, especially in the plantar 
fascia area and in the metatarsal heads of the right foot.  The 
Veteran had great toe dorsiflexion, moderately severe tenderness 
under the metatarsal heads, all toes tending to mildly to 
moderate dorsiflexion.  He had shorter plantar fascia with 
moderately severe contracture of the plantar fascia, but no flat 
foot or calluses.  Hammertoes of the right foot were moderately 
tender and there was moderate varus deformity.  The examiner 
stated that these findings were all related to the Veteran's 
service-connected pes cavus.  The examiner also noted abnormal 
weightbearing.

The Board has considered whether a higher evaluation is warranted 
under Diagnostic Code 5278.  After reviewing and weighing the 
positive and negative evidence of record, the Board finds that 
while the Veteran's disability does not present with all of the 
criteria for a 30 percent rating, his symptoms more nearly 
approximate the criteria for a 30 percent rating.  The evidence 
shows marked contracture of the plantar fascia, hammertoes and 
moderate varus deformity.  
38 C.F.R. § 4.71a, DC 5278 (2009).  There was no evidence of 
dropped forefoot or callosities.  However, the Veteran still 
meets the majority of the criteria for a 30 percent rating. 

The Board also considered whether the Veteran's disability would 
warrant a higher evaluation under other Diagnostic Codes 
pertaining to the foot but, as note above, service connection is 
in effect for pes cavus; the criteria pertaining to flatfoot, 
weak foot, metatarsalgia, hallux rigidus, hammer toe, malunion or 
nonunion of the tarsal or metatarsal bones, or other foot 
injuries under Diagnostic Codes 5276, 5277, 5279, 5281, 5281, 
5283, 5284 are not applicable or alternatively would not provide 
the Veteran with an increased rating.

Pyramiding, the evaluation of the same disability, or the same 
manifestation of a disability, under different diagnostic codes, 
is to be avoided. 38 C.F.R. § 4.14.  It is possible, however, for 
a Veteran to have separate and distinct manifestations 
attributable to the same injury, which would permit a rating 
under several diagnostic codes. The critical element permitting 
the assignment of multiple ratings under several diagnostic codes 
is that none of the symptomatology for any one of the conditions 
is duplicative or overlapping with the symptomatology of the 
other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994).  In this case, affording the Veteran a separate rating 
for hammertoes or other disabilities of the foot would qualify as 
pyramiding.  

The Board recognizes that there are situations in which the 
application of 38 C.F.R. §§ 4.40 or 4.45 is warranted in order to 
evaluate the existence of any functional loss due to pain, or any 
weakened movement, excess fatigability, incoordination, or pain 
on movement of the Veteran's joints.  See DeLuca, supra.  
However, in this case, where the diagnostic code under which the 
Veteran is rated, in this case, Diagnostic Codes 5278, is not 
predicated on loss of range of motion, §§ 4.40 and 4.45 do not 
apply.  See Johnson v. Brown, 9 Vet. App. 7(1996).

Therefore, an increased rating is warranted to 30 percent rating, 
and no higher, for pes cavus of the right foot.



Extra-schedular Considerations

Although the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first 
instance, the Board is not precluded from considering whether the 
case should be referred to the Director of VA's Compensation and 
Pension Service for an extraschedular rating.

The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional disability 
picture that the available schedular ratings for that service-
connected disability are inadequate.  This is accomplished by 
comparing the level of severity and symptomatology of the 
service-connected disability with the established criteria.

If the criteria reasonably describe the Veteran's disability 
level and symptomatology, then the Veteran's disability picture 
is contemplated by the Rating Schedule, and the assigned 
schedular evaluation is, therefore, adequate and referral for an 
extraschedular rating is not required.  Thun v. Peake, 22 Vet. 
App. 111, 115 (2008).  

Here, the rating criteria for the disability reasonably describes 
the Veteran's disability level and symptomatology.  For this 
reason, the disability picture is contemplated by the Rating 
Schedule, and the assigned schedular rating is, therefore, 
adequate.  It is also noted that there is no evidence of any 
hospitalization or interference with employment related to the 
service-connected right foot pes cavus.  Consequently, referral 
for extraschedular consideration is not required under 38 C.F.R. 
§ 3.321(b)(1).

III.  Service Connection

Pertinent Law and Regulations 

In order to establish service connection, the facts, as shown by 
evidence, must demonstrate that a particular disease or injury 
resulting in current disability was incurred during service or, 
if preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

The chronicity provision of 38 C.F.R. § 3.303(b) is applicable 
where the evidence, regardless of its date, shows that the 
Veteran had a chronic disability in service or during an 
applicable presumptive period and still has such disability.  
Such evidence must be medical unless it relates to a disability 
as to which, under the United States Court of Appeals for 
Veterans Claims' (Court's) case law, lay observation is 
competent.  Savage v. Gober, 10 Vet. App. 488, 498 (1997).  In 
addition, if a disability noted during service is not shown to be 
chronic, then generally a showing of continuity of symptomatology 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).  It is also 
noted that service connection may be granted for a disability 
which is proximately due to and the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2009).  

Establishing service connection generally requires medical or, in 
certain circumstances, lay evidence of (1) a current disability; 
(2) an in-service incurrence or aggravation of a disease or 
injury; and (3) a nexus between the claimed in-service disease or 
injury and the present disability.  Davidson v. Shinseki, 581 
F.3d 1313 (Fed. Cir. 2009). 

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative balance, with the Veteran prevailing in either event, or 
whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  Gilbert v.  Derwinski, 1 Vet. 
App. 49, 53 (1990); 38 U.S.C.A. § 5107(b) (West 2002). 

Analysis 

The Veteran seeks service connection for low back and bilateral 
knee disabilities, as secondary to service-connected pes cavus of 
the right foot.  However, after a full review of the record, 
including the statements and testimony of the Veteran  review of 
the Veteran's medical records does not show current diagnoses of 
low back or bilateral knee disabilities.  Thus, the claims must 
be denied.

At the September 2008 hearing before the undersigned, the Veteran 
reported that he uses a walker to help stabilize his back and 
knees.  He reported that his back and knees are weak due to his 
foot disability.

The Veteran received a VA examination in April 2007 and the 
examiner had the opportunity to review the Veteran's case file.  
The examiner concluded that there is no evidence in the 
literature that a foot disability causes knee or back problems.  
The examiner stated that there was no evidence in the Veteran's 
records to connect his right foot disability to any sort of knee 
problems.  

In VA treatment records a podiatric surgeon stated that the 
Veteran's foot problem was causing significant secondary pain in 
his knees and lower back.  In a May 2007, addendum, the same 
podiatric surgeon stated that the Veteran suffers from high 
arches, which in turn causes significant knee and back pains.  
The examiner added that because the arches are so high, 
angulation of his feet is causing him to overwork his knees and 
lower back, resulting in pain.  

In June 2007, VA records indicate joint pain and osteoarthritis, 
but no specifics were provided.  

The Veteran received a VA examination in August 2009.  The 
examiner had the opportunity to review the entire record and 
examine the Veteran.  The Veteran reported low back pain and 
right knee pain.  The examiner noted that the Veteran is 73 years 
old with a history of osteoarthritis.  The examiner stated that 
he was not able to relate any low back or right knee condition to 
the Veteran's service-connected right foot because his complaints 
are likely related to aging osteoarthritis or degenerative joint 
disease.  More importantly, the examiner noted that back and 
right knee disabilities have not been diagnosed.   

While the Board does not dispute the fact that the Veteran 
experiences various symptoms with regard to his low back and 
bilateral knees, there is no objective clinical confirmation that 
he suffers from diagnosed disability.  See Sanchez-Benitez v. 
Principi, 239 F.3d 1356 (Fed. Cir. 2001); Sanchez-Benitez v. 
West, 13 Vet. App. 282 (1999) (service connection may not be 
granted for symptoms unaccompanied by a diagnosed disability).  
The Court has held that pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not, in and of 
itself, constitute a disability for which service connection may 
be granted.  Id.  In the absence of a clear diagnosis of low back 
and bilateral knee disabilities an award of service connection is 
not warranted.

While the Board notes the record contains diagnoses of 
osteoarthritis, there is no evidence that the osteoarthritis is 
located in the Veteran's back or knees.  Furthermore, the Board 
notes the podiatric examiner's notation that the Veteran's low 
back and knee pain are caused by his service-connected pes cavus, 
however, pain alone is not sufficient for a diagnosis and 
therefore, secondary service connection cannot be awarded.  


(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to an increased rating to 30 percent and no higher 
for pes cavus of the right foot is granted, subject to the 
regulations pertinent to the disbursement of monetary funds. 

Entitlement to service connection for a low back disability, to 
include as secondary to service-connected pes cavus of the right 
foot, is denied.

Entitlement to service connection for a bilateral knee 
disability, to include as secondary to service-connected pes 
cavus of the right foot, is denied.



____________________________________________
K.J. ALIBRANDO 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


